Citation Nr: 1635651	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  06-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to July 11, 2014, and in excess of 20 percent since then for right knee instability.

2. Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

3. Entitlement to a disability rating in excess of 10 percent for left knee instability.

4. Entitlement to a disability rating in excess of 10 percent for left knee arthritis.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2008 decision, the Board denied an evaluation in excess of 10 percent for chondromalacia and patellofemoral syndrome of the right knee, an evaluation in excess of 10 percent for chondromalacia and patellofemoral syndrome of the left knee, service connection for hearing loss, and an earlier effective date for the award of service connection for tinnitus.  The Board also awarded separate 10 percent ratings for arthritis of the right and left knees.  The Veteran appealed the denials for higher ratings for the knee disabilities to the United States Court of Appeals for Veterans Claims (Court).

In November 2009, the Court issued an Order granting a Joint Motion for Remand (JMR) by both parties, which vacated the Board's decision denying an evaluation in excess of 10 percent for chondromalacia and patellofemoral syndrome of the right knee and an evaluation in excess of 10 percent for chondromalacia and patellofemoral syndrome of the left knee, and holding that the Board erred in failing to address the issue of an extraschedular rating for a bilateral knee disability.  The Court remanded both issues to the Board for actions in compliance with the Order.

In November 2011, the Board granted service connection for a right hip disability and lumbar spine disability, and remanded the claims for higher ratings for the knee disabilities for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran underwent new VA examinations for his knees pursuant to a Board remand, the most recent of which were in July 2014 and November 2015.  After review of the examination reports, the Board finds that an additional VA examination should be obtained.  The November 2015 VA examination report noted that the Veteran had pain during flexion on right knee range of motion testing, but did not indicate at what point pain occurred.  The examiner further noted that the Veteran had normal left knee range of motion.  This test result is very different from the July 2014 VA examination, during which the Veteran had limited flexion of the left knee, but there was no explanation for the varying result.  Therefore, the Board also finds that these examinations are incomplete and inadequate for rating purposes.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For these reasons, the Board directs that additional examinations be provided for the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the issues on appeal; this specifically includes treatment records from the Holistic Chiropractic Services from June 2016 to the present; from the Dallas VA Medical Center from January 2016 to the present; from Jack L. Mikeworth, D.C. from July 2010 to the present; and from Brooks Family Practice Clinics from April 2010 to the present.

2. After completing directive (1), the AOJ should arrange for an appropriate VA examination of the Veteran to ascertain the current nature and severity of his service-connected right and left knee disabilities.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right and left knee disabilities, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which any pain begins.  For the left knee range of motion, the examiner should comment on the Veteran's range of motion test results on the July 2014 and November 2015 examinations.  The examiner should also address whether there is any additional functional loss during flare-ups.  The examiner should perform range of motion for both knees in active and passive, weightbearing and non-weightbearing.  The examiner should also specifically address the impact such disabilities have on the Veteran's employability.  Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




